United States Court of Appeals
                        For the First Circuit
No. 20-1124

                          HECTOR M. JENKINS,

                        Plaintiff, Appellant,

                                  v.

       HOUSING COURT DEPARTMENT, City of Boston Division,
              a Section of the Trial Court of the
                 Commonwealth of Massachusetts,

                         Defendant, Appellee,

   JEFFREY WINIK, First Justice of The Boston Housing Court;
MICHAEL NEVILLE, Chief Housing Specialist of the Boston Housing
      Court; PAUL BURKE, Deputy Court Administrator of the
Massachusetts Housing Courts; PAULA CAREY, Chief Justice of The
Massachusetts Trial Courts; HARRY SPENCE, Court Administrator of
  the Massachusetts Trial Courts; MARK CONLON, Human Resources
 Director of the Massachusetts Trial Courts; EAMONN GILL, Labor
 Counsel, Human Resources Department of the Massachusetts Trial
Courts; ELIZABETH DAY, Assistant Labor Counsel, HR Department of
  the Massachusetts Trial Courts; ANTOINETTE RODNEY-CELESTINE,
Administrative Attorney, HR Department of Trial Courts; TIMOTHY
  SULLIVAN, Chief Justice of the Massachusetts Housing Courts;
                MAURA HEALEY, Attorney General,

                             Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                      Lynch, Lipez, and Barron,
                           Circuit Judges.
     Robert J. Shapiro for appellant.
     Michelle   Liszt   Sandals,  Assistant  Attorney General,
Massachusetts Attorney General's Office, with whom Howard
Meshnick, Assistant Attorney General, Massachusetts Attorney
General's Office was on brief, for appellee.


                       October 18, 2021
            BARRON, Circuit Judge.           Hector Jenkins was a Housing

Specialist Department officer and mediator in the Boston Housing

Court for over twenty-three years before he was fired from his job

there in July 2016.     He thereafter filed suit against a number of

defendants in the District of Massachusetts in which he alleged

that his termination violated 42 U.S.C. § 1983 and Titles VI and

VII of the Civil Rights Act of 1964.

            The   District   Court    dismissed     Jenkins's    § 1983   and

Title VI claims, and Jenkins does not contest those rulings here.

He challenges on appeal only the District Court's grant of summary

judgment to the Housing Court Department ("Trial Court") on his

Title VII retaliation claim, its dismissal of his Title VII hostile

work environment claim for a failure to exhaust administrative

remedies, and its denial of his leave to amend his complaint to

add a claim of disability discrimination in violation of § 504 of

the Rehabilitation Act.      Finding no merit to Jenkins's challenges,

we affirm the rulings below.

                                      I.

            Jenkins, who is Black and immigrated to the United States

from Costa Rica, began working as a Housing Specialist in the

Boston Housing Court in 1993. In 1995, Jeffrey Winik was appointed

an associate justice of the Boston Housing Court.               Around 2004,

the Chief Housing Specialist -- Jenkins's immediate supervisor --

resigned.   By that time, Winik had become the First Justice of the


                                     - 3 -
Boston Housing Court and was thus responsible for appointing the

Chief Housing Specialist.

            Judge Winik ultimately appointed Michael Neville, a

white man, to the position. Jenkins complained to superiors, court

administrators, and others that the hiring process "violated court

rules     and   constituted   illegal     patronage."     Jenkins   was

administratively banned from Winik's courtroom and threatened with

suspension.     Jenkins also contends that Neville, who was aware of

Jenkins's repeated complaints about his hiring, treated Jenkins

harshly, including     yelling at Jenkins, calling him "crazy," and

making comments that Jenkins understood as racist, such as "you

can complain to your boy Obama if you want" and "we don't want you

here," and referring to Jenkins and other minority individuals as

"lazy."

            In 2015, Jenkins was placed on administrative leave

after sending multiple long emails to his co-workers -- at least

ten emails in the span of a month.       These emails largely concerned

the 2005 appointment of Neville as Chief Housing Specialist.        They

also repeated Jenkins's longstanding complaints about the Trial

Court's treatment of litigants.

            Upon Jenkins's returning to work after his period on

leave had ended, he was reminded of the proper channels through

which he could communicate any complaints.        He was also informed

that his complaints would be investigated.


                                 - 4 -
             The   investigation      took    eight    months,     during     which

Jenkins continued to voice his complaints by sending long emails

to Trial Court staff.         The investigation culminated in a meeting

to   share   the     findings    of   the    investigation       into   Jenkins's

complaints.        Jenkins and the Trial Court disagree about what

transpired at the meeting.

             Jenkins    contends      that    instead       of   discussing     the

legitimacy of his complaints, the meeting focused on disciplining

him for making the complaints in the first place.                Other attendees

at the meeting asserted that Jenkins behaved in an unprofessional

manner, talking in a loud voice over others and refusing to listen.

They reported that Jenkins "once again acted confrontational,

abusive and threatening to the point that they were concerned for

their safety."

             After   that    meeting,    Jenkins      was   informed    that   his

"complaint was investigated, findings were issued, and the matter

[was] now closed."          He was also warned that if he continued to

make complaints via email he could be subject to disciplinary

action.

             Jenkins    continued       to    send    emails     detailing      his

complaints, and he was put on administrative leave for a second

time on March 17, 2016.         This period of administrative leave ended

after a disciplinary hearing was held in June 2016.




                                      - 5 -
            The hearing was set to address alleged misconduct by

Jenkins, including, among other allegations, "insubordination and

failure to comply with a reasonable order."             The hearing was held

on   June   21,   2016,    and   resulted    in   the   Deputy    Trial     Court

Administrator,      Paul    Burke,    recommending       that     Jenkins    "be

terminated from employment in the Trial Court at the earliest

possible time."     Chief Justice Sullivan adopted the recommendation

and Jenkins's employment ended on July 22, 2016.

            Soon after Jenkins was fired in 2016, he filed this

lawsuit pro se in the District of Massachusetts. His First Amended

Complaint ("FAC") included three counts: a 42 U.S.C. § 1983 claim

for depriving him "of a professional right," namely the ability to

"perform[] his duties free from obstruction and intimidation"; a

retaliation claim under Title VII, 42 U.S.C. § 2000e-3, predicated

solely on the fact of his termination from his job at the Trial

Court; and a discrimination claim under Title VI, 42 U.S.C.

§ 2000d. The FAC named as defendants several Massachusetts Housing

Court   judges    and   employees,   including     Jeffery      Winik,   Michael

Neville, Paul Burke, Timothy Sullivan, Mark Colon, Eamonn Gill,

Elizabeth Day, Antoinette Rodney-Celestine, Harry Spence, and

Paula Carey, as well as the Trial Court itself and Massachusetts

Attorney General Maura Healey.

            On December 16, 2016, the Trial Court filed a motion to

dismiss on the grounds that the Eleventh Amendment barred Jenkins's


                                     - 6 -
§ 1983 claim, that Jenkins had failed to plead sufficient facts to

support his Title VI claim, and that he had failed to exhaust his

Title   VII    claims   with   the   U.S.    Equal   Employment     Opportunity

Commission ("EEOC") before filing suit.          The individual defendants

also filed a motion to dismiss Jenkins's claims on the same day.

              Jenkins thereafter filed, on December 21, 2016, a charge

of unlawful employment discrimination and retaliation with the

EEOC.     He subsequently filed an opposition to the defendants'

motion to dismiss on December 29, 2016, in which he explained that

he had filed an EEOC charge and attached it to his opposition

motion.    Jenkins also filed another EEOC charge the following day

complaining of disability discrimination, and he received right-

to-sue letters from the EEOC for both charges on January 25, 2017.

              On August 1, 2016, the District Court assigned this case

to a magistrate judge. The Magistrate Judge soon thereafter issued

a report and recommendation that addressed the defendants' motions

to dismiss Jenkins's claims.

              The Magistrate Judge's report recommended that both

motions to dismiss be granted in their entirety.                  The District

Court     adopted   the   Magistrate    Judge's      report   and    dismissed

Jenkins's counts with prejudice with the exception of the Title

VII claim, which the District Court granted Jenkins leave to amend.

              On June 13, 2017, Jenkins filed his Second Amended

Complaint ("SAC").        The SAC claimed that, in violation of Title


                                     - 7 -
VII   § 2000e-3,    Jenkins   had   been    subject   to    a    hostile     work

environment at the Trial Court because of his race and national

origin and that he had been retaliated against for complaining

about racial and national origin discrimination.            The Trial Court

moved to strike the SAC, which the Magistrate Judge recommended

granting in its report and recommendation.

            The District Court struck Jenkins's Title VII hostile

work environment claim in response to the motion but denied the

motion with respect to his Title VII retaliation claim.                       The

District Court struck the hostile work environment claim on the

ground that Jenkins had failed to exhaust his administrative

remedies.    The Trial Court and Jenkins both filed motions for

reconsideration, which the District Court denied.

            On September 11, 2018, Jenkins sought leave to amend the

SAC to add a count alleging disability discrimination under the

Americans    With   Disabilities     Act    ("ADA")   and       § 504   of    the

Rehabilitation Act. Jenkins appended to that motion the ADA charge

that he had filed with the EEOC on December 30, 2016 and for which

he had received a right-to-sue letter from the EEOC in January

2017.

            The District Court denied the motion on January 9, 2019,

after adopting the Magistrate Judge's finding that the proposed

amendment was both untimely and futile.         That left only Jenkins's

Title VII retaliation claim.


                                    - 8 -
             The Trial Court moved for summary judgment in its favor

on that claim.       The Magistrate Judge recommended that the motion

be granted, on the grounds that Jenkins had failed to create a

genuine issue of disputed fact as to whether he had made out a

prima facie case of retaliation and that even if he had, he failed

to point to facts that would permit a juror reasonably to find

that   the   Trial    Court's   proffered    legitimate,    non-retaliatory

reason for Jenkins's termination was a pretext for retaliation.

             The District Court adopted the report and recommendation

on January 10, 2020.         It thus granted summary judgment for the

Trial Court on Jenkins's retaliation claim.              Jenkins then filed

this timely appeal.

                                     II.

             We begin with Jenkins's contention that the District

Court erred in granting summary judgment to the Trial Court on his

Title VII retaliation claim.          We review the "entry of summary

judgment de novo and affirm if the record, viewed in the light

most favorable to the appellant, reveals no genuine issue of

material fact and demonstrates that the movant is entitled to

judgment as a matter of law."           Velazquez-Ortiz v. Vilsack, 657

F.3d 64, 70 (1st Cir. 2011).

             The   parties   agree    that   we   must    assess   Jenkins's

retaliation claim under the          McDonnell Douglas      burden-shifting

framework.     See Ponte v. Steelcase Inc., 741 F.3d 310, 321 (1st


                                     - 9 -
Cir. 2014) (explaining that we evaluate "[r]etaliatory termination

claims based on circumstantial evidence" under McDonnell Douglas);

see also McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Under that framework, a plaintiff bringing a retaliation claim

must first show "that: (1) he engaged in protected conduct under

Title VII; (2) he experienced an adverse employment action; and

(3) a causal connection exists between the protected conduct and

the adverse employment action."         Sánchez-Rodríguez v. AT & T

Mobility P.R., Inc., 673 F.3d 1, 8 (1st Cir. 2012) (internal

quotation marks omitted).

            The parties dispute whether Jenkins has made enough of

a showing of a prima facie case to survive summary judgment.    But,

even assuming that he has, the Trial Court argues, and we agree,

he has not made the necessary showing of pretext to survive summary

judgment.

            Jenkins bases his Title VII retaliation claim on his

ultimate termination and not on any other act that was taken

against him for his protected activity.1     Consequently, the Trial

Court bears the burden of production to respond to Jenkins's prima



     1A retaliation claim need not be predicated on a termination,
however.   "[T]he anti-retaliation provisions of Title VII also
cover employer actions that are materially adverse, specifically
those that are harmful enough to dissuade a reasonable employee
from   complaining    about   discrimination."       Fournier   v.
Massachusetts, No. 20-2134, 2021 WL 4191942, at *3 (1st Cir. Sept.
15, 2021) (unpublished).


                               - 10 -
facie case by putting forward a legitimate non-retaliatory basis

for firing Jenkins.         See Mesnick v. Gen. Electric Co., 950 F.2d

816,    823   (1st   Cir.   1991)    (describing     the   burden   as   one   of

"production" not "persuasion").            The Trial Court met that burden

by asserting that it fired Jenkins because of his insubordinate

behavior, which included engaging in the precise conduct that he

had been told to cease -- after repeated warnings that failure to

do so could result in disciplinary actions including termination

-- and refusing to accept direction from many of his supervisors.

              Thus, to defeat the Trial Court's motion for summary

judgment in its favor, Jenkins must point to "specific facts that

would    demonstrate    any   sham    or   pretext   intended   to   cover     up

defendants' retaliatory motive" for its decision to fire him.

Calero-Cerezo v. U.S. Dep't of Just., 355 F.3d 6, 26 (1st Cir.

2004).    Jenkins argues that he has done so because the record

supportably shows that the Trial Court's proffered reason for his

termination -- that he complained too often, too loudly, at too

great a length, and in language considered "inappropriate" --

"inherently creates a dispute of fact as to its actual motive"

because some of those complaints contained complaints about racial

discrimination.      We do not agree.

              We do not dispute that an employer may not disguise

retaliation for protected conduct by portraying it as merely

discipline for the manner in which such conduct was undertaken.


                                     - 11 -
But, at the same time, an individual is not immune from being

disciplined on the basis of the manner in which he makes a

complaint of workplace discrimination.            See Mesnick, 950 F.2d at

828-29 (stating that "while statutes . . . bar retaliation for

exercising rights guaranteed by law, they do 'not clothe the

complainant    with   immunity    for    past   and     present    inadequacies,

unsatisfactory performance, and uncivil conduct in dealing with

subordinates and with his peers'” (quoting Jackson v. St. Joseph

State Hosp., 840 F.2d 1387, 1391 (8th Cir. 1988))).                   Here, the

record precludes a reasonable juror from finding that Jenkins was

fired for engaging in protected conduct rather than, as the Trial

Court contended, on the basis of the insubordinate manner in which

he repeatedly lodged his complaints.

          The record indisputably shows that a focus of the June

21,   2016,    disciplinary      hearing,       which     preceded     Jenkins's

termination, was his "insubordination and failure to comply with

a reasonable order" after he was "instructed on numerous occasions

to cease and desist from sending emails to Trial Court employees

concerning     the    issues     [he]    raised       [previously]"     but   he

nevertheless    "continued       to     email   Trial      Court     employees."

Moreover, the record establishes that during that hearing, the

Trial Court administrator, Paul Burke, assigned to investigate his

complaints




                                      - 12 -
          asked [Jenkins] if there was any way he could
          put all these issues behind him and return to
          work as a productive member of the staff. His
          immediate answer was an emphatic no.      Upon
          reflection however, he did state that he would
          be willing to return up on the resignation of
          all senior Trial Court management who have not
          responded to his complaints in a manner that
          he deems satisfactory.

In addition, the record shows that, after concluding that Jenkins

had "engaged in all the misconduct" he was accused of -- including

"insubordination   and    failure   to   comply   with   a   reasonable

order" -- Burke's recommendation was as follows:

          I find that Mr. Jenkins cannot return to work
          as a productive member of the staff. He is
          unwilling to accept any reasonable direction
          or instruction from any member of management
          who does not sympathize with his fixation. He
          would continue to be a disruptive force
          amongst the staff. He has received multiple
          written warnings over the past year and has
          been placed on administrative leave twice due
          to his abusive nature with no indication of
          complying with acceptable behavior.

          There is nothing in the recommendation to cast doubt on

the Trial Court's assertion that it fired Jenkins for reasons

independent of his protected conduct and having only to do with

his insubordination.     Indeed, there is no reference in the report

to the content of any of his complaints.

          The record also provides no basis on which a juror

reasonably could find that the recommendation could not have meant

what it said. To the contrary, the record indisputably shows that,

beginning in at least 2015, Jenkins was specifically told that the


                                - 13 -
manner in which he was lodging complaints -- which involved his

sending lengthy emails accusing Judge Winik, Judge Pierce and

Neville of improper hiring practices and sharing his criticisms of

Trial Court practices to the entire housing specialist staff --

was     inconsistent        with   the        "Housing    Specialist       Duties        and

Responsibilities," which he had previously received by email and

which     required      Housing     Specialists          to    "[c]ommunicate       in     a

professional manner with all employees, managers, judges, clerk

and [the] public."          In addition, the record incontrovertibly shows

that Jenkins was told that he had the right to file complaints and

to make accusations against Winik and Neville, and could do so by

"fil[ing]       a    complaint     with        [his]     supervisor . . . ,         [his]

supervisor's         supervisor,"     or      Human     Resources,       but    "repeated

letters and/or emails airing the same complaints to multiple

parties, to include the Chief Justice of the Supreme Judicial Court

and/or    the       Chief   Justice      of    the     Trial    Court,    are    neither

professional nor appropriate."

            Nor is there any dispute that the record establishes

that,     despite       this     admonition,         Jenkins     subsequently        sent

additional letters and emails of just the sort he had been told to

stop sending.          Indeed, the record shows that Neville issued a

written warning in response to this continuing conduct, which

described the subsequent emails as being "similar [in] tone and

content      to       the      previous        emails,"        found     the      conduct


                                          - 14 -
"insubordinate," and reminded Jenkins of the "expectations for

appropriate behavior."

             The record further shows conclusively that the Trial

Court      responded    to   Jenkins's   subsequent   communications   by

informing him that the Trial Court was investigating his claims

and that he could "expect a substantive response to the issues

[he] raised" but that "the expectations" previously communicated

to him about the proper way to express his complaints "still

stand."     The record shows in similarly indisputable fashion that

the Human Resources attorney investigating Jenkins allegations,

Antoinette Rodney-Celestine, met with him to discuss them and that,

after she received multiple emails from Jenkins, Rodney-Celestine

requested that Jenkins stop emailing her so she could focus on the

investigation.      Yet, the record also shows without dispute that,

despite this request, Jenkins sent subsequent emails to her and

others raising similar complaints to the ones that he had expressed

in the past about Neville's promotion to Chief Housing Specialist.

             That Burke's recommendation was rooted in the concerns

that he identified about the way in which Jenkins had been raising

his concerns rather than in the substance of them draws still more

support from the fact that the record shows without dispute that,

in   the    wake   of   Jenkins's   continued   correspondence,   Rodney-

Celestine sent an email in which she wrote, "[c]onsider this email

a directive to you to cease and desist from sending or re-sending


                                    - 15 -
any further emails and/or any other written or verbal communication

to any Trial Court employee concerning any of the claims raised by

you, while this investigation is pending" (emphasis omitted).

          There is no dispute, however, that even then the emails

did not cease.   Indeed, Jenkins does not dispute that the record

shows that, at the close of the investigation, Rodney-Celestine

told Jenkins that he "ha[d] the right to initiate litigation" but

that he was not to send any further emails concerning the claims

raised in his complaint "to any employee of the Judiciary" and

that Jenkins thereafter was placed on administrative leave pending

a disciplinary hearing concerning his "course of misconduct."

          Thus, we do not see any basis in the record on which a

reasonable juror could find that the Trial Court's asserted reasons

for terminating Jenkins were pretextual.      We emphasize in this

regard that Jenkins does not identify, for example, any comparator

employee of a different race or national origin who was treated

differently for similar conduct.   See Thomas v. Eastman Kodak Co.,

183 F.3d 38, 62 (1st Cir. 1999).       Nor does he credibly dispute

that there was an established policy regarding how complaints must

be raised that the Trial Court reasonably could have determined

had been violated.   See, e.g., St. Mary's Honor Ctr. v. Hicks, 509

U.S. 502, 507 (1993); Martinez-Burgos v. Guayama Corp., 656 F.3d

7, 13-14 (1st Cir. 2011).   Nor, finally, does he identify record

evidence that could suffice to supply a reasonable basis for a


                              - 16 -
juror to conclude that the Trial Court's assertedly neutral reason

for acting as it did was so implausible, given his actual conduct

in registering complaints over the years, that it may be considered

a sham.      See Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 168

(1st Cir. 1998).

             To be sure, an employer's inaction in the face of serious

allegations of race discrimination in the workplace may invite the

employee to persist in trying to have them addressed, and the

failure of a court to address such discrimination within its

workplace would be concerning.            We thus do not dispute that a

reasonable juror could take that reality into account in assessing

whether to credit this employer's assertion that it took an adverse

action (here, termination being the only one alleged) in response

to insubordination rather than to the protected conduct.            But, on

this record, we can see no basis for concluding that a finding of

pretext would be anything other than wholly speculative.                Cf.

McCarthy v. City of Newburyport, 252 F. App'x 328, 332 (1st Cir.

2007) (finding that "the record evidence compelled the conclusion

that   the    plaintiff    . . .   [was    fired]   for   nondiscriminatory

reasons," namely the "repeated failure to comply" with directives

from his employer).       We thus affirm the District Court's grant of

summary judgment for the Trial Court as to the retaliation claim.




                                   - 17 -
                                             III.

               We turn next to Jenkins's argument that the District

Court erred in dismissing his hostile work environment claim under

Title VII.       Here, too, the District Court adopted the Magistrate

Judge's report and recommendation with respect to the Trial Court's

motion to dismiss, finding "no indication that [the claim] was

exhausted at the administrative level."

               There is no dispute that Jenkins filed a charge with the

EEOC.         But,   the   purposes      of     the    administrative     exhaustion

requirement are to ensure that the employer has "prompt notice of

the claim" and to "create[]an opportunity for early conciliation."

Lattimore v. Polaroid Corp., 99 F.3d 456, 464 (1st Cir. 1996); see

also Thornton v. United Parcel Serv., Inc., 587 F.3d 27, 31 (1st

Cir. 2009) (noting that the "submission of an administrative claim

. . . gives notice to both the employer and the agency of an

alleged   violation        and    affords      an   opportunity     to   swiftly   and

informally take any corrective action necessary to reconcile the

violation").         Thus, the filing of such a charge alone "does not

open    the    courthouse        door   to    all     claims   of   discrimination."

Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 71 (1st Cir. 2011).                       We

therefore must determine whether what Jenkins presented to the

EEOC was sufficient to alert the agency of the hostile work

environment claim.         Id.




                                         - 18 -
          To do that, we must review not only what the specific

language of the agency charge states but also what the EEOC's

investigation based on that charge "could reasonably be expected

to uncover."    Davis v. Lucent Techs., Inc., 251 F.3d 227, 233 (1st

Cir. 2004).     In doing so, though, we must construe Jenkins's pro

se administrative charge liberally "in order to afford [him] the

benefit of any reasonable doubt."    Lattimore, 99 F.3d at 464.   That

review is de novo.    See Vilsack, 657 F.3d at 70.

          Jenkins does not suggest that his second charge that he

filed with the EEOC put it on notice that Jenkins was making a

hostile work environment claim.     Jenkins's sole contention is that

the District Court erred in finding that he had not put the EEOC

on notice of the hostile work environment claim because the

District Court understood the FAC to make out a race-based hostile

work environment claim and Jenkins had provided the EEOC with a

copy of the FAC alongside his first EEOC charge.

          We assume for present purposes that the FAC was provided

to the EEOC.2    The Trial Court argues in response, however, that

even if it was, the FAC "would not have put the EEOC on notice to

investigate anything about it."      In support of this contention,



     2 We note that the defendants dispute whether the EEOC ever
received the FAC. But, we do not need to resolve that issue as we
conclude that even if the EEOC was provided with the FAC, the FAC
would not have put the EEOC on notice to investigate Jenkins's
hostile work environment claim.


                                - 19 -
the Trial Court points out that "it is not within the EEOC's

jurisdiction to concurrently investigate Title VII claims pending

in a District Court."   Because a Title VII claim must first be

filed with the EEOC and the EEOC's investigation of that claim

must be complete before a claimant can file a federal suit, the

Trial Court argues, the EEOC "would have ignored" a hostile work

environment claim made out in a complaint on the assumption that

its portion of the Title VII process had ended.

          Jenkins does not offer any response to the Trial Court's

arguments in this regard in his reply brief.   Nor does he explain

in any of his briefs to us why his provision of the FAC alongside

his first EEOC charge would have put the EEOC on notice of its

need to investigate his hostile work environment claim.   Instead,

he asserts only that "[i]f the District Court understood the FAC

made out a racially hostile environment claim, then the EEOC also

must be presumed to have been on notice when [he] provided the

federal agency with a copy of the FAC."   But, that assertion fails

to acknowledge the many possible reasons the EEOC might have had

to overlook any allegations of a hostile work environment that

Jenkins made out in the FAC -- the most obvious of which is that

the text of the first EEOC charge styles itself as a retaliatory




                             - 20 -
termination claim and contains no suggestion that Jenkins was

making out a racially hostile work environment.3

          Thus, because Jenkins fails to develop an argument as to

why the EEOC would have been alerted to its need to investigate

his hostile work environment claim by him simply providing the

EEOC with his FAC, we affirm the District Court's dismissal of

Jenkins's hostile work environment claim.    See United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (holding that party's

failure to develop argument in appellate brief results in waiver).

                               IV.

          Jenkins's final challenge is to the District Court's

denial of his motion for leave to amend his SAC to add claims

alleging that the Trial Court discriminated against him because of

his disability.   We review a district court's denial of a motion

seeking leave to amend for an abuse of discretion, "defer[ring] to

the district court's hands-on judgment so long as the record



     3 At oral argument, Jenkins pointed us to Thornton v. United
Parcel Serv., Inc., 587 F.3d 27 (1st Cir. 2009), and Powers v.
Grinnell Corp., 915 F.2d 34 (1st Cir. 1990), as support for his
assertion that, by providing a copy of the FAC to the EEOC, Jenkins
put the EEOC on notice of his hostile work environment claim. But
these cases merely explain that "[t]he scope of the civil complaint
is accordingly limited by the charge filed with the EEOC and the
investigation which can reasonably be expected to grow out of that
charge.” Thornton at 31 (quoting Powers, 915 F.2d at 38). Jenkins
did not develop an argument, however, as to why in his case the
EEOC would have discovered the basis for his hostile work
environment claim in the course of investigating his retaliatory
termination claim.


                              - 21 -
evinces an adequate reason for the denial." Torres-Alamo v. Puerto

Rico, 502 F.3d 20, 25 (1st Cir. 2007).

            While leave to amend should be "freely given when justice

so requires," id. (quoting Fed. R. Civ. P. 15(a)), "a district

court may deny leave to amend when the request is characterized by

'undue   delay,    bad   faith,   futility,    [or]   the   absence   of   due

diligence on the movant's part.'"        Nikitine v. Wilmington Tr. Co.,

715 F.3d 388, 390 (1st Cir. 2013) (quoting Palmer v. Champion

Mortg., 465 F.3d 24, 30 (1st Cir. 2006)).

            Here, the District Court adopted the Magistrate Judge's

report and recommendation to deny Jenkins's motion for leave to

amend    without   comment.       The   Magistrate     Judge's   report    and

recommendation first concluded that Jenkins's motion be denied

because it "reflect[ed] undue delay and lack of diligence."                 It

explained that although Jenkins had received a right-to-sue letter

from the EEOC for his claims of disability discrimination on

January 25, 2017, he did not seek to amend his complaint to add

these claims until October 2018.              Thus, the Magistrate Judge

concluded that "[i]t [was] simply too late to add the claims now."

In addition, the Magistrate Judge concluded that Jenkins's motion

for leave to amend his complaint should be denied because the

"proposed amendments would be futile."                The Magistrate Judge

explained that the addition of Jenkins's claim of disability

discrimination under the ADA would have been futile because the


                                   - 22 -
Trial Court "was part of the judicial branch of the Commonwealth"

and thus his "ADA claims [were] barred by the Eleventh Amendment."

The addition of a claim of disability discrimination under § 504

of   the   Rehabilitation   Act   would    also   have   been   futile,   the

Magistrate Judge reasoned, because the proposed claim did not

contain "any allegation that [the] defendant . . . is the recipient

of federal funding," which was "an element" of his claim under the

Act,   and   because   Jenkins    "alleged    various    grounds   for    his

termination" when the Act "requires an individual to have suffered

discrimination 'solely by reason of . . . his disability.'"

             Jenkins does not challenge the District Court's refusal

to grant him leave to amend his complaint to add the ADA claim.

He appeals only the denial of his motion to amend with respect to

the Rehabilitation Act claim.         He contends that both of the

Magistrate Judge's reasons for recommending a denial of his motion

to amend with respect to that claim were invalid, such that the

District Court abused of discretion by adopting them.               But, if

either ground is sound, we must affirm the denial.              Accordingly,

we bypass Jenkins's challenge to the futility finding, because we

conclude that the District Court did not abuse its discretion in

determining that Jenkins acted with "undue delay and a lack of

diligence" in amending his complaint to add the Rehabilitation Act

claim.




                                  - 23 -
          "[W]hen   'a   considerable   period   of   time   has   passed

between the filing of the complaint and the motion to amend, courts

have placed the burden upon the movant to show some valid reason

for his neglect and delay.'" Nikitine, 715 F.3d at 390–91 (quoting

Hayes v. New Eng. Millwork Distribs., Inc., 602 F.2d 15, 19–20

(1st Cir. 1979)). Here, the record shows that Jenkins contemplated

the possibility that the Trial Court had discriminated against him

on the basis of his disability as early as December 30, 2016, when

he filed a charge with the EEOC alleging such discrimination and

that he subsequently received a right-to-sue letter from the EEOC

for those claims on January 25, 2017.       Yet, he did not seek to

amend his complaint to add a claim of disability discrimination

until October 2018 -- over a year and a half later.          During that

period, moreover, Jenkins amended his complaint -- he filed his

SAC on June 13, 2017 -- but he did not take that opportunity to

add these additional claims.     As Jenkins provides no explanation

for letting over a year pass before seeking leave to amend, we

cannot say that the District Court erred in denying Jenkins's

motion to amend his complaint.    See, e.g., id. at 390 (affirming

a district court's denial of a motion to amend after a six-month

delay); Villanueva v. United States, 662 F.3d 124, 127 (1st Cir.

2011) (same but finding undue delay after four months).




                               - 24 -
                                   V.

         For   the   foregoing    reasons,   we   affirm   the   District

Court's grant of summary judgment for the Trial Court on the

retaliation claim, its dismissal of the hostile work environment

claim, and its denial of Jenkins's motion to amend his complaint

to add disability discrimination counts.




                                 - 25 -